Citation Nr: 0217208	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2000, for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1985.

This appeal originates from a March 2001 rating decision 
that awarded the veteran a total rating based on individual 
unemployability due to service-connected disability, 
effective October 16, 2000.  The appellant was notified of 
this decision in April 2001.  He submitted a notice of 
disagreement with the effective date of the award in August 
2001, and a statement of the case was issued in March 2002.  
The appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in March 2002.  


REMAND

In written argument in August 2001, the veteran's 
representative pointed out that there was a pending appeal 
that had yet to be resolved.  Specifically, he indicated 
that in February 1998 the veteran filed a Notice of 
Disagreement with a February 1998 rating action denying the 
veteran's claim for an evaluation greater than 50 percent 
for his service-connected post-traumatic stress disorder 
(PTSD).  By filing the Notice of Disagreement, the veteran 
has initiated appellate review of this issue.  The next step 
in the appellate process is for the RO to issue the veteran 
a Statement of the Case summarizing the evidence relevant to 
this issue, the applicable laws and regulations, and the 
reasons that the RO relied upon in making its determination.  
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this case must be remanded to the RO for the 
issuance of a Statement of the Case.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.  

The Board points out that, while the RO subsequently 
increased the veteran's evaluation for his PTSD to 70 
percent, effective May 16, 2000, the veteran presumed to 
seek the maximum available benefit, and the claim for a 
higher evaluation (once perfected) remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Board also points out 
that there is no indication in the claims file that the 
veteran was satisfied with the 70 percent rating, or that he 
no longer wished to appeal the denial of a rating in excess 
of 50 percent prior to May 16, 2000.  Hence, the issue for 
the RO's consideration is entitlement to a rating for PTSD 
in excess 50 percent from the date of the filing of the 
February 12, 1998 claim for increase through May 15, 2000, 
and a rating in excess of 70 percent from May 16, 2000.  

The Board also finds that the pending claim for an earlier 
effective date is "inextricably intertwined" with the above-
noted claim for higher evaluations for PTSD, inasmuch as a 
full grant of the benefits sought with respect to the 
veteran's PTSD could render the question of TDIU (and hence, 
the effective date for TDIU), moot.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  It follows that, 
as any Board action on the issue of entitlement to an 
earlier effective date for the award of a TDIU would, at 
this juncture, be premature, the issue must be deferred 
pending the actions requested on remand.  

Finally the Board points out, that respect to each issue on 
which an appeal has been perfected, the RO must review the 
claims file and ensure that all notification and development 
required by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures found 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 and 
Supp. 2002) are fully satisfied, before the claims file is 
returned to the Board.

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

1. The RO must issue to the veteran and 
his representative a SOC addressing the 
issue of entitlement an evaluation for 
PTSD in excess of 50 percent from the 
date of the filing of the February 12, 
1998 claim for increase through May 15, 
2000, and in excess of 70 percent from 
May 16, 2000.  Along with the SOC, the 
RO must furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
the Board of Veterans' Appeals), and 
afford them the applicable time period 
for perfecting an appeal as to that 
issue.

2.  The veteran and his representative 
are hereby reminded that appellate 
consideration of the claim for higher 
evaluations for PTSD may be obtained 
only if a timely appeal as to that issue 
is perfected.

3.  With respect to each issue for which 
an appeal has been perfected, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, 
as amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations 
(promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

4.  Thereafter, if any benefits sought 
on appeal continue to be denied, the RO 
should return the claims file to the 
Board for further appellate 
consideration.  The RO is advised that 
it should not return the claims file to 
the Board until after the veteran has 
either perfected an appeal on the 
increased rating issue, or the time 
period for doing so has expired, 
whichever come first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



